Citation Nr: 1520464	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee chondromalacia with patellofemoral degenerative joint disease.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residuals of a right fibular fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1962 to February 1965.  

This appeal derived from a downstream element of a claim for service connection for residuals of a broken right leg that was received by VA in May 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for right knee chondromalacia with mild patellofemoral degenerative joint disease, assigning an initial 10 percent disability rating, and service connection for residuals of a right fibular fracture, assigning an initial noncompensable (0 percent) disability rating.  Both ratings were made effective May 27, 2008 (the day the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.  

In April 2014, the Veteran testified at a personal hearing at the VA RO in Milwaukee, Wisconsin (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of reopening service connection for right knee bursitis as secondary to the service-connected right knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2010 statement in support of claim (VA Form 21-4138).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Initial Disability Ratings for the Right Knee Disabilities

At the April 2014 Board hearing, the Veteran testified that his right knee symptoms had worsened from what was reflected in the other evidence of record.  The Veteran testified that symptoms of right knee pain and giving way had continued to worsen over the course of the appeal period.  In an April 2015 written statement, the representative contended that the most recent January 2013 VA examination report was no longer contemporaneous and the evidence of record does not adequately reveal the current state of the Veteran's service-connected right knee disabilities.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  At the April 2014 Board hearing, the Veteran indicated that he was still receiving ongoing treatment for the right knee disabilities.  VA treatment records dated after October 2012 have not been associated with the claims.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected right knee disabilities, specifically any records dated after October 2012.

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected right knee disabilities of chondromalacia with patellofemoral degenerative joint disease and residuals of a right fibular fracture.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

